Citation Nr: 0819255	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-22 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel






INTRODUCTION

The issue before the Board concerns whether the appellant had 
active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, that denied the 
appellant's request to reopen a previously-denied claim for 
service connection for pulmonary tuberculosis, based on a 
determination that new and material evidence had not been 
received in support of the request.

The RO continued to characterize the issue as "new and 
material evidence" in the October 2005 Statement of the Case 
(SOC) and the March 2006 Supplemental SOC (SSOC).  However, 
the RO determined thereafter that the appellant was not a 
veteran and not entitled to VA disability benefits as a 
threshold issue.  The RO accordingly recharacterized the 
issue in subsequent SSOCs issued in September 2007, October 
2007 and November 2007.

The appellant testified before the undersigned Acting 
Veterans Law Judge (AVLJ) during a videoconference hearing at 
the RO in May 2008.  In conjunction with that hearing, the 
undersigned AVLJ granted the appellant's motion for 
advancement of the appeal on the Board's docket, pursuant to 
38 U.S.C.A. § 7107(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).  The appellant also submitted copies of 
documents previously submitted, along with a waiver of his 
right to have this evidence initially considered by the RO.  
The Board accepts this evidence for inclusion in the record.  
See 38 C.F.R. § 20.1304 (2007).




FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no qualifying service as a member of 
the Commonwealth Army of the Philippines, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.


CONCLUSION OF LAW

The criteria for basic eligibility for VA disability benefits 
have not been met.  38 U.S.C.A. §§ 101, 107, 1502, 1521 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2007)) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007).

As will be explained, the claim lacks legal merit.  As the 
law, and not the facts, is dispositive of the claim, the 
specific duties to notify and assist imposed by VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

The Board now turns to the merits of the appeal.  

In various written statements and during his testimony, the 
appellant claims that he is entitled to VA benefits based on 
his service with the ROTC Hunters guerilla forces from July 
15, 1942 until November 10, 1945.  In support his claim, the 
appellant submitted copies of AGNR2s dated in August 1979 and 
December 1983, a letter from the Commission on Audit dated 
May 10, 1981, certification from the Department of Finance 
dated December 28, 1983, a certification from the Department 
of National Defense dated December 7, 1987, a notice from the 
Department of National Defense dated March 20, 1980, a 
certification from the Philippine Veterans Affairs Office 
dated May 4, 1980, an affidavit from D. J. F. dated in 
January 1980, and a joint affidavit from R. C. C. and F. T. 
S. dated in August 1980. 

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's status as a 
veteran of military service.  See 38 U.S.C.A. §§ 101(2), 
101(24); 38 C.F.R. §§ 3.1, 3.6.  As a predicate requirement 
for a grant of VA benefits, a claimant must establish that he 
or she is a veteran as defined by VA statute and regulations.

Because VA was created for the benefit of veterans, a person 
seeking veterans' benefits must bear the initial burden of 
establishing his or her veteran status.  Laruan v. West, 11 
Vet. App. 80, 84-86 (1998) (rev'd on other grounds, D'Amico 
v. West, 12 Vet. App. 264 (1999)).

Service in the organized military forces of the Government of 
the Commonwealth of the Philippines, to include in the 
Philippine Scouts and in recognized guerrilla units, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41.

Such service must be certified as qualifying by the 
appropriate military authority.  38 C.F.R. § 3.203.  Only 
service department records can establish if and when a person 
was serving on qualifying active service.  Venturella v. 
Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994).  

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a U. S. 
service department documents or certifies their service.  
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In this case, the claims file contains a number of documents 
issued by the Republic of the Philippines and by VA attesting 
that a person named "[redacted]" served in a recognized 
guerrilla unit from June 1944 to September 1945.  A December 
2003 Board decision and the July 2005 rating decision on 
appeal, both attributed such service to the appellant.

However, the records also include a July 2006 report from the 
Office of the Deputy Ombudsman for Military and Other Law 
Enforcement Offices, Quezon City (Republic of the 
Philippines), attesting that the military service from June 
1944 to September 1945 that had hitherto been attributed to 
the appellant was actually performed by another person with a 
similar name (same last name, first name, and middle initial, 
but different middle name).  And both the RO and the 
appellant agree that the initial verification of service was 
for a different "[redacted]."

As a result, the RO submitted a follow-up request to the NPRC 
for verification of service, citing the appellant's full 
name, date of birth, claimed dates of service, claimed 
service number, and claimed unit, Hq 2nd Provl Bn 44th Inf 
Regt H-ROTC (GVS).  In August 2007, the NPRC responded as 
follows: "Subject has no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."

Service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces, and VA does 
not have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
Soria, 118 F.3d at 749.

Because the appropriate service department has certified that 
the appellant does not have qualifying military service, the 
threshold requirement for VA benefits is not met.

The Board has carefully considered the documents and lay 
evidence offered by the appellant, including his 
correspondence to VA, his testimony before the Board, and 
affidavits from several persons attesting to personal 
knowledge that the appellant had military service as a member 
of a recognized guerilla force.  Although the appellant has 
asserted that the documents from the Republic of the 
Philippines and other evidence attesting to his claimed 
service with guerilla forces are sufficient evidence of his 
military activities, the Board notes that the law, and not 
the facts, is dispositive in this case.  The evidence of 
record provided by the appellant in this case are not service 
department documents and therefore are insufficient to 
establish qualifying service for purposes of VA benefits.  
38 C.F.R. § 3.203.

Where service department certification is required, see 38 
C.F.R. § 3.203(c), the service department's decision on such 
matters is conclusive and binding on VA.  Duro, 2 Vet. App. 
at 532.  Thus, if the U. S. service department refuses to 
verify the claimed service, the applicant's only recourse 
lies within the relevant service department, not with VA.  
Soria, 118 F. 3d at 749.

While the Board is sympathetic toward the appellant, the 
Board is bound by law, and its decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 
503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  

The Board also observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury that has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

Here, the appellant did not have the type of qualifying 
service, enumerated in 38 C.F.R. § 3.40, that would confer 
basic eligibility for VA benefits.  Thus, the Board must deny 
the appellant's claim for entitlement to VA benefits on the 
basis of a lack of legal merit or of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Basic eligibility for VA disability benefits is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


